Citation Nr: 1609732	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-32 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Harry Binder, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from May 1982 to May 1992; from June 1992 to February 2001; and from January 2006 to December 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In February 2014, the Board remanded the case for further development.

In July 2013, the agency of original jurisdiction (AOJ) denied a claim to reopen service connection for tinnitus and a claim for service connection for hearing loss.  
In a February 2015 decision, the AOJ increased the disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) from 30 percent to 50 percent.  The Veteran filed timely notices of disagreement with respect to each decision.  

The Veteran perfected an appeal of these issues in December 2015, and requested a hearing before a Veterans Law Judge.  The hearing request is still pending before the AOJ; thus, the matter is not ripe for appellate review, and a decision on these issues must be deferred until the requested hearing is held.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's February 2014 remand directed that the Veteran undergo a VA examination to ascertain the nature and etiology of his right shoulder disability.  The examiner was specifically directed to address the lay evidence indicating that the Veteran injured his right shoulder in a 2006 in-service motor vehicle accident.  
The requested examination took place in May 2014; however, the report does not make mention of the 2006 motor vehicle accident, or the lay evidence indicating that the Veteran injured his shoulder in that incident.  Thus, the report is inadequate for purposes of deciding the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  A new VA examination must be scheduled.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A September 2008 statement from a Navy corpsman who treated the Veteran for shoulder injuries in service indicated that the Veteran also received treatment for his shoulder at the American Hospital in Dubai.  On remand, the Veteran must be asked to identify the dates of his treatment for shoulder pain at the American Hospital and provide any necessary written authorization to obtain his treatment records, as they are likely relevant to his claim.  38 C.F.R. § 3.159(c)(1).  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since September 2015.  

2.  Contact the Veteran and request that he identify the dates of his treatment for shoulder pain at the American Hospital, Dubai, United Arab Emirates, within a three-month date range, and provide any necessary written authorization to obtain his treatment records from that hospital.  

The AOJ must then take appropriate action to obtain all available and relevant treatment records from the American Hospital in Dubai.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination of his right shoulder by an appropriate medical professional who has not previously evaluated him.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disability is related to his service.  The examiner's attention is drawn to the competent medical evidence of shoulder bruising, dislocation and strain submitted in September 2008 by a Navy corpsman who has the appropriate medical training to identify and treat such injuries.  The examiner must also note and discuss the lay evidence indicating that the Veteran injured his right shoulder in a 2006 motor vehicle accident in Dubai.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




